Citation Nr: 0216412	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of 
bilateral cold injury to the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
February 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied a claim of 
entitlement to service connection for residuals of frozen 
feet.  The veteran, in March 1998, requested a hearing.  A 
hearing was held in May 1998.  The RO, in a December 1999 
hearing officer decision, continued the denial of the claim.  
The veteran submitted a February 1999 statement which the RO 
accepted as a NOD in the claim.  After a statement of the 
case was issued in September 1999, the veteran submitted a 
timely substantive appeal of the hearing officer decision in 
November 1999. 


FINDINGS OF FACT

1.  The veteran's service medical records are not available.

2.  The veteran's account of duties in service and of the 
circumstances of that service, including exposure of his feet 
to wet and cold conditions, is credible.

3.  The medical evidence establishes that veteran has current 
bilateral foot abnormalities which are consistent with the 
veteran's account that he sustained cold injury to the feet 
in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran incurred bilateral cold injury to the feet in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a current disability of the 
feet which was caused by cold injury to the feet he sustained 
while stationed in Korea.  The veteran's service medical 
records were requested from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  However, the veteran's 
records have not been located, and NPRC indicated, in a 
September 1997 response, that the veteran's records were 
presumably destroyed in a 1973 fire at NPRC.  The veteran's 
Report of Separation, DD Form 214, reflects that the veteran 
was awarded a Korean Service Medal with one Bronze Campaign 
star.  The only other original service record available, the 
report of examination for separation, conducted in February 
1953, reflects that no abnormalities were noted.

Because the veteran's service records could not be located, a 
request to reconstruct service medical data was apparently 
sent to the National Archives and Records Administration, 
although that request is not associated with the record 
before the Board.  Hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, were 
provided; unfortunately, these admission cards were for an 
individual whose service number differs from the veteran's by 
one digit.  The record before the Board does not reflect 
whether another search under the veteran's correct service 
number was requested.  

There is a heightened obligation to explain findings and 
conclusions in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  In this case, it is not clear that all 
alternate sources of information, such as sick reports, have 
been requested.  However, in view of the favorable decision, 
further attempts to obtain information would not result in a 
more favorable outcome for the veteran, and are not required.  

The claims file reflects that the veteran was treated on an 
inpatient basis in VA Medical Centers in 1955, 1956, and 
1959.  No clinical information from those hospitalizations is 
associated with the claims file, although administrative 
information reflects the primary diagnosis and date of 
hospital admission and discharge for each hospitalization.

In May 1997, the veteran sought service connection for 
residuals of frozen feet.  He contended that he incurred 
frozen feet while stationed in Korea during late 1951 through 
1952.  He stated he was assigned to a medical ambulance 
company where he had continual outdoor exposure to freezing 
temperatures.  The veteran stated that his service medical 
records would show treatment for the condition while on 
active duty.  The veteran submitted a document titled 
"Orders" from the Headquarters, 566th Medical [illegible 
word] Company, dated in January 1952.  This document includes 
the veteran's name among the servicemembers listed in the 
document.  The veteran also submitted VA clinical records 
from 1981 to 1997 reflecting continuous treatment of the feet 
for hyperkeratoses and dystrophic nails and diagnoses of pes 
planus and onychomycosis, among other disorders of the feet.

On VA examination conducted in September 1997, the examiner 
noted that there were no service medical records showing 
frozen feet.  The veteran reported that he was hospitalized 
during his Korean service for treatment of frozen feet.  The 
veteran complained of pain on walking.  He reported that cold 
weather caused pain.  The veteran reported podiatry treatment 
for callus formation and fungus infection of the feet.  
Calluses were present in the frontal area of the feet, 
plantar aspect, as well as in the heels.  He was unable to 
stand on his toes and heels because of pain.  He walked on 
the lateral aspect of the plantar area of both feet.  The 
veteran also had hammertoes, bunions, and subungual 
onychomycotic lesions on the toenails.  There was no swelling 
of the ankle joints.  The examiner assigned diagnoses of: 
several moderate to severe plantar callosities; hammertoes 
with bunions; pes planus, second-degree; subungual 
onychomycosis with hammer toes; arthritis of the ankle 
joints; and, residuals of frostbite, feet, with scaly skin.

At a personal hearing conducted in May 1998, the veteran 
testified that his foot problems developed when his feet were 
wet and exposed to cold temperatures.  He testified further 
that some of the water he came into contact with was in rice 
paddies which had been fertilized with untreated human waste.  
The veteran testified that his feet were hurting and burning 
when he was treated at the VA in Memphis, Tennessee in 
February 1953.  He testified that he was having problems with 
trench foot while on active reserve in Tennessee.  He 
testified that he was also told that he had immersion foot.  
He further testified that, after he moved from Tennessee to 
Chicago, he sought treatment for his feet at VA, and was 
treated frequently there from 1960 to the present.

Treatment records dated in March 1998 reflect that neurologic 
function was diminished at the digits and deep tendon 
reflexes diminished bilaterally.  The examiner concluded that 
the veteran has peripheral neuropathy.   

A private medical statement dated in April 1998 from P.A.H., 
DPM, states that the veteran's nails were 100 times the 
normal thickness, yellow and brittle, with subungual debris.  
The examiner concluded that the veteran had a cold injury, 
either immersion foot or frostbite of the feet, bilaterally, 
while in service.  The podiatrist stated that the veteran did 
not give a history of tissue loss, and there was no evidence 
of tissue loss on physical examination, but the veteran's 
neuromas or neuritis with decreased sensorium could be a 
result of a cold injury in service.  

A November 2000 VA podiatry note discloses that the veteran 
had elongated, dystrophic nails and onychomycosis.  A 
diagnosis of peripheral neuropathy secondary to frostbite 
bilaterally was assigned.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In this case, there is no clinical evidence contemporaneous 
with the veteran's service.  However, since the veteran's 
service medical records were destroyed while in the custody 
of the government, the fact that there is no record of 
treatment of the veteran's feet in service is not negative 
evidence against the claim.  The medical evidence of record 
includes opinion that residuals of some types of cold 
injuries may not be noted contemporaneous with the injury, so 
the fact that the veteran's service separation examination 
discloses no abnormality of the feet does not weigh against 
the claim.

The veteran has testified that he was exposed to cold, wet 
conditions while stationed in Korea.  There is very little 
evidence of any kind about the circumstances or conditions of 
the veteran's service, but official documents reflect that he 
was stationed in Korea.  The veteran's testimony as to the 
cold and wet conditions he contends caused cold injury to his 
feet is consistent with generally-known facts about veterans' 
service in Korea, and is credible. 

The veteran has stated that he complained of foot pain when 
treated by VA in 1953, soon after his service discharge, and 
in 1955 and 1959.  Again, those records are not available, so 
the absence of evidence to support the veteran's contentions 
cannot be considered as unfavorable to the claim.  The 
veteran has stated that his feet were treated continuously 
over the years at the Chicago VA Medical Center.  Although 
the records of that treatment which have been associated with 
the claims file begin in 1981, those records reflect that the 
veteran was already an established patient at that time, and 
do not include a history of the veteran's foot complaints.  
Again, the absence of evidence that the veteran provided a 
history of exposure to cold during service cannot be 
considered as unfavorable evidence, since the VA records 
associated with the claims file are clearly incomplete.  

The primary evidence of record are the report of a September 
1997 VA examination, a private April 1998 medical statement, 
and a November 2000 podiatry note.  Those items of medical 
evidence are all favorable to the veteran, in that each 
examiner assigned a medical diagnosis of residuals of a cold 
injury, and concluded that the injury was attributable to the 
veteran's service.  The current evidence of record favors the 
veteran, and the absence of prior supporting evidence 
contemporaneous with the veteran's service or shortly after 
separation cannot be considered as unfavorable to the claim.  
Resolving reasonable doubt in the veteran's favor, a grant of 
service connection for residuals of a cold injury of the 
feet, bilaterally, is warranted.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)), was enacted.  This new 
law redefines the obligations of VA with respect to notice 
and duty to assist.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date, and, thus, is applicable to this case, which was 
not finalized by the time of enactment of the VCAA.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

Although the VCAA applies to this claim, the Board has not 
discussed in detail how the duties to the veteran under the 
VCAA were met in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183, 189 (2002).  However, the decision in this 
case is favorable to the veteran.  The Board is granting 
service connection for the disability the veteran contends 
should be service connected.  It would be unfavorable to the 
veteran to remand the claim or direct further development at 
this time rather than grant service connection.  Under the 
circumstances, further compliance with the VCAA is not 
required.




ORDER

Service connection for the bilateral residuals of cold injury 
to the feet is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

